                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  BRANDON ALLEN FOXX,                                )
                                                     )
         Plaintiff,                                  )
                                                     )
  v.                                                 )         Case No. 3:18-cv-00019
                                                     )         MATTICE/POPLIN
  THE CITY OF KNOXVILLE, et al,                      )
                                                     )
         Defendants.                                 )


                               STIPULATION OF DISMISSAL

         Come now the Plaintiff and the City of Knoxville, by and through counsel, and hereby

  stipulate dismissal of this proceeding against all remaining parties, with prejudice. Each party

  shall be responsible for its own costs.

         Respectfully submitted this 27th day of June, 2019.


                                                     s/ Ronald E. Mills, BPR # 013348
                                                     Deputy Law Director
                                                     City of Knoxville
                                                     400 Main Avenue, Suite 699
                                                     Knoxville, TN 37902
                                                     (865) 215-2050
                                                     Attorney for Defendants City of Knoxville and
                                                             David Rausch

                                                     s/ A. Phillip Lomonaco, BPR # 11579
                                                     LAW OFFICES OF A. PHILLIP LOMONACO
                                                     800 S. Gay Street, Suite 1950
                                                     Knoxville, TN 37929
                                                     (865) 521-7422
                                                     Attorney for Plaintiff Brandon Allen Foxx




Case 3:18-cv-00019-HSM-DCP Document 38 Filed 06/27/19 Page 1 of 2 PageID #: 146
                                                          CERTIFICATE OF SERVICE

          I hereby certify that on the 27th day of June, 2019, a copy of the foregoing Stipulation of
  Dismissal was filed electronically. Notice of this filing will be sent by operation of the Court’s
  electronic filing system to all parties indicated on the electronic filing receipt. All other parties will
  be served by regular U.S. mail. Parties may access this filing through the Court’s electronic filing
  system.


                                                                                     s/ Ronald E. Mills


                                                  REPRESENTATION OF COUNSEL

               I certify that all signatories have consented to the filing of this document.


                                                                                     s/ Ronald E. Mills



  T:\LITIGATI\CIVILRT\Foxx, Brandon\Refiled 318-cv-19\Stipulation of Dismissal.doc




                                     2
Case 3:18-cv-00019-HSM-DCP Document 38 Filed 06/27/19 Page 2 of 2 PageID #: 147
